                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 MARIA REASER,

                      Plaintiff,

                      v.                              CAUSE NO.: 1:18-CV-219-HAB

 ANDREW SAUL,
 Acting Commissioner of Social Security,

                      Defendant.

                                   OPINION AND ORDER

       Plaintiff Maria Reaser seeks review of the final decision of the Commissioner of

the Social Security Administration (Commissioner) denying her application for Disability

Insurance Benefits (DIB). Plaintiff alleges that she has been disabled since January 4, 2014,

due to a variety of physical impairments, including degenerative disc disease, cervical

disc disorder, carpal tunnel, and obesity.

                                        ANALYSIS

A.     The ALJ’s Decision

       A person suffering from a disability that renders him unable to work may apply

to the Social Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A)

(defining disability as the “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months”). To be found disabled, a claimant must demonstrate that his
physical or mental limitations prevent him from doing not only his previous work, but

also any other kind of gainful employment that exists in the national economy,

considering his age, education, and work experience. § 423(d)(2)(A).

       If a claimant’s application is denied initially and on reconsideration, he may

request a hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step

inquiry in deciding whether to grant or deny benefits: (1) whether the claimant is

currently employed, (2) whether the claimant has a severe impairment, (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling, (4)

if the claimant does not have a conclusively disabling impairment, whether he has the

residual functional capacity to perform his past relevant work, and, if not (5) whether the

claimant is capable of performing any work in the national economy. See 20 C.F.R. §

404.1520(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       Here, at step one, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since the alleged onset date, January 4, 2014. At step two, the ALJ found

that Plaintiff had the severe impairments of degenerative disc disease of the lumbar spine

for which she had undergone remote surgeries, cervical disc disease, for which she had

undergone cervical fusion in June 2014, and obesity. The ALJ determined that Plaintiff’s

bilateral carpal tunnel syndrome was not severe, as Plaintiff had improved following

surgery. However, the ALJ recognized that Plaintiff had some limitations in fingering,

feeling, and handling that would be addressed in the residual functional capacity.

       The ALJ also thought Plaintiff’s headaches, although they did not support a severe

condition, were a symptom connected to the severe impairment of cervical degenerative

                                              2
disc disease. The symptom supported a restriction from working in loud environments.

Plaintiff’s non-insulin dependent diabetes was also considered, but found not to be

severe.

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments.

       Before moving to step four, the ALJ found that Plaintiff had the residual functional

capacity (RFC) to perform a reduced range of sedentary work as defined in 20 C.F.R. §

404.1567(a), with no overhead reaching, no more than frequent bilateral fingering,

feeling, and handling, occasional use of ramps/stairs, no use of ladders/ropes/scaffolds,

no crawling, kneeling, stooping, or crouching beyond what was necessary to sit and

stand, and no more than occasional movement of her neck to change her field of vision.

Additionally, she could not work in a loud environment, or work around dangerous

moving machinery or unprotected heights.

       Based on the above RFC and his hypothetical questions to the vocational expert,

the ALJ found that Plaintiff was not able to perform her past relevant work, but that there

were other jobs that existed in significant numbers in the national economy. Thus, the

ALJ found that Plaintiff was not disabled as defined in the Social Security Act.

B.     Standard of Review

       A claimant who is found to be “not disabled” may challenge the Commissioner’s

final decision in federal court. This Court must affirm the ALJ’s decision if it is supported

by substantial evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290

                                              3
F.3d 936, 940 (7th Cir. 2002). Substantial evidence is “evidence a reasonable person would

accept as adequate to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir.

2007).

         In determining whether there is substantial evidence, the Court reviews the entire

record. Kepple v. Massanari, 268 F.3d 513, 516 (7th Cir. 2001). However, review is

deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). A reviewing court will not

“reweigh evidence, resolve conflicts, decide questions of credibility, or substitute [its]

own judgment for that of the Commissioner.” Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

         Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm

it. Lopez, 336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece

of evidence in the record, he “must build an accurate and logical bridge from the evidence

to [the] conclusion.” Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the

ALJ “may not select and discuss only that evidence that favors his ultimate conclusion,”

Diaz v. Chater, 55 F.3d 300, 308 (7th Cir. 1995), but “must confront the evidence that does

not support his conclusion and explain why it was rejected,” Indoranto v. Barnhart, 374

F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate his

assessment of the evidence to assure” the court that he “considered the important

evidence” and to enable the court “to trace the path of [his] reasoning.” Carlson v. Shalala,

999 F.2d 180, 181 (7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir.

1985) (internal quotation marks omitted)).

                                               4
C.     Residual Functional Capacity

       RFC measures what work-related activities a claimant can perform despite her

limitations. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). It is the most the claimant

can still do. Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008) (citing 20 C.F.R. §

404.1545(a)(1)). A claimant’s RFC must be based upon the medical evidence in the record

and other evidence, such as testimony by the claimant or her friends and family. 20 C.F.R.

§ 404.1545(a)(3). Although an ALJ is not required to discuss every piece of evidence, he

must consider all the evidence that is relevant to the disability determination and provide

enough analysis in his decision to permit meaningful judicial review. See Barnhart, 362 at

1002; Clifford, 227 F.3d at 870–71. The ALJ must also consider the combined effect of all of

the claimant’s impairments, including those that are not severe. See 20 C.F.R. §

404.1545(e). An ALJ may not selectively discuss portions of a physician’s report that

support a finding of non-disability while ignoring other portions that suggest a disability.

Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009).



1.     Functional Capacity Exam

       Plaintiff argues that, in arriving at the RFC, the ALJ improperly discounted

findings from a March 2016 functional capacity exam (FCE). Plaintiff asserts that the FCE

was thorough, based on Plaintiff’s full effort, consistent with the treating records of Dr.

Mark Reecer, and consistent with the record as a whole. In particular, Plaintiff contends

that the ALJ should have credited the findings that Plaintiff could only carry ten pounds




                                              5
for a single time while going thirty feet or greater distances, that she could rarely move

her forearm, and that she could only occasionally sit. (See R. 361.)

       The ALJ’s decision addresses the March 2016 FCE. The ALJ noted that the results

of the FCE showed a capacity to lift consistent with sedentary exertion but, overall, would

indicate an inability to sustain work at the sedentary exertion level. The ALJ assigned the

results of the FCE partial weight. (R. 17.) The ALJ noted Plaintiff’s testimony that Plaintiff

tried hard on the exam, and that the physical therapist who conducted the exam stopped

Plaintiff’s testing efforts when she would lose balance. The ALJ cited the record (Exhibit

9F at 12), as noting that every test was terminated quickly or not attempted based on

subjective complaints of pain. (R. 16.)

       Therefore, while the examining physical therapist noted the claimant’s
       effort on the FCE as considered good, the basis for such assessment was on
       validity checks, of which 13/15 were valid, but was unrelated to the fact
       that every test ended early or was not performed due to subjective
       complaints of pain. As such, the basis of the FCE assessment was to a
       substantial degree not on clinical findings of what the claimant could do
       but rather on what the claimant indicated she could and could not do. In
       fact, as to the clinical findings and observations related to gait, posture and
       muscle strength, the findings from the FCE do not comport with those
       obtained by Dr. Reecer on previous and subsequent physical consultative
       exams.

(R. 16-17 (citing Exhibits 4F, 7F, 9F, 10F, 11F, 13F, 14F).) The ALJ concluded that, while

the FCE findings could possibly be supported “in the context of this one-time exam, they

are not consistent with the overall evidence as a whole.” (R. 18.)

       Plaintiff claims that the ALJ was wrong to conclude that the testing results were

not primarily based on clinical findings, but on what Plaintiff indicated she could or could

not do. She argues that there is no support for the statement that every test was

                                              6
terminated quickly or not attempted based on subjective complaints of pain. The Court

does not find reversible error in the ALJ’s assessment.

         The tests, by nature, were based on what Plaintiff indicated she could do. Stopping

a test, or not performing all of it, “due to subjective complaints of increased pain” or “due

to subjective complaints of marked increased pain” are noted throughout the written

assessment. (R. 350-360.) What’s more, the ALJ noted the limited value of the FCE for

other reasons, including that it was not consistent with the evidence as a whole, which

included the findings from Dr Reecer who treated her for pain management. No other

medical source found the same lifting restriction, or that Plaintiff could only rarely or

occasionally sit, or only rarely perform forearm and wrist movements. For example, on

February 15, 2017, during a follow-up appointment with Dr. Reecer, no upper extremity

deficits were alleged, evidenced, or cited. A March 20, 2017, physical consultative exam

resulted in a medical source statement that was essentially consistent with a retained

functional capacity to sustain work at sedentary exertion. This included lifting ten

pounds occasionally and frequently, sitting eight hours, and standing and walking two

hours.

         It was appropriate for the ALJ to consider the evidence in the record as a whole.

The “more consistent a medical opinion is with the record as a whole, the more weight

[is given] to that medical opinion.” 20 C.F.R. § 404.1527(c)(4). The ALJ provided adequate

insight into how he evaluated the opinion evidence, and why he did not credit the three

FCE restrictions at issue. The Plaintiff’s arguments are an invitation for the Court to

reweigh the evidence and substitute its own judgment for that of the Commissioner. (Pl.’s

                                              7
Br. 12 (asserting that consultative examiner would have been more biased than the FCE

examiner); Id. (arguing that the ALJ should not have characterized Dr. Reecer’s treatment

as “conservative”).) As noted, the Court is not permitted to substitute its judgment for

that of the Commissioner. Lopez, 336 F.3d at 539.



2.     Incorporation of All Impairments

       Plaintiff argues that the ALJ did not incorporate all her impairments when he

determined her RFC. She contends that her obesity, carpal tunnel syndrome, parathyroid,

hypocalcemia, and thyroid were not appropriately accounted for.

       An ALJ must consider all a claimant’s medically determinable impairments, both

severe and non-severe, in the aggregate in determining her RFC. When an ALJ

determines that one or more of a claimant’s impairments are “severe,” “the ALJ need[s]

to consider the aggregate effect of this entire constellation of ailments—including those

impairments that in isolation are not severe.” Golembiewski v. Barnhart, 322 F.3d 912, 918

(7th Cir. 2003) (emphasis in original). “The fact that [an impairment] standing alone is not

disabling is not grounds for the ALJ to ignore [it] entirely—it is [its] impact in

combination with [the claimant’s] other impairments that may be critical to his claim.”

Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014). “A failure to fully consider the impact of

non-severe impairments requires reversal.” Denton v. Astrue, 596 F.3d 419, 423 (7th Cir.

2010) (citation omitted); see also Parker v. Astrue, 597 F.3d 920, 923 (7th Cir. 2010) (finding

that “failure to consider the cumulative effect of impairments not totally disabling in

themselves was an elementary error”); Terry, 580 F.3d at 477 (noting that even where

                                              8
impairments would “not on their own be disabling, that would only justify discounting

their severity, not ignoring them altogether”).

       Plaintiff alleges that, as a consequence of not fully adopting the restrictions from

the March 2016 FCE, the ALJ has also failed to acknowledge the pivotal role obesity

played in restricting Plaintiff. She argues,

       Some of the clinical findings for the March 2016 FCE’s included the clinical
       observation that Reaser is “deconditioned” and that her posture includes
       “a forward head, bilateral rounded shoulders, increased lumbar lordosis”
       and standing “with decreased weight bearing on the right lower
       extremity.” These detailed and careful clinical findings appear to
       incorporate reference to her obesity—in a way that no other opinion on the
       record does explicitly. As such, failure to weight the March 2016 FCE
       amounts to failure to incorporate or even adequately consider impairments
       relating to obesity.

(Pl.’s Brief 18.)

       The argument is somewhat difficult to follow. First, the ALJ did not reject the FCE

findings in totality. Rather, he declined to credit very specific functional limitations on

the basis that they were not supported by the record. Second, there is no indication that

the other medical opinions in the record failed to account for Plaintiff’s obesity, which

was well-documented. Third, the ALJ found that Plaintiff’s obesity was a severe

impairment, which means that he acknowledged that it “alone or in combination” with

the Plaintiff’s other medically determinable impairments significantly limited her

“physical or mental ability to do basic work activities.” SSR 02-1p, 2002 WL 34686281

(Sept. 12, 2002).

       Plaintiff offers nothing more than speculation that her obesity should have led to

greater restrictions than those incorporated in the RFC. For example, she argues that with

                                               9
a presumed waist size eight inches greater than if she were not obese, and a “forearm

length not believably much exceeding 10 inches, without reaching forward, she would

only be able to reach the first two inches of a table in front of her from a seated position.”

(Pl.’s Brief 14-15.) It is unclear whether Plaintiff is suggesting that the ALJ should have

made this determination regarding Plaintiff’s reach on his own, as it appears nowhere in

the opinion evidence or the treatment records. Plaintiff’s argument, which is based on

size charts and average forearm lengths, appears to suggest that the RFC for any obese

woman must include a reaching restriction. This is an untenable assertion.

       Plaintiff also relies on evidence that is not in the record when she argues that the

ALJ’s RFC finding that she could stand for two hours, and his failure to include position

changes, was possibly due to his failure to consider certain impairments.

       For example, the ALJ opinion does not even mention the thyroid problems.
       Or the parathyroid problems. Or the likely interrelated calcium problems.
       Consideration of these seems likely to explain how Reasor became so prone
       to injury, for example, but, left out altogether, they illustrate a lack of close
       reading of the record, and make the subsequent failure to incorporate basic
       limitations in the RFC expectable. Nor does the ALJ consider the role of 30-
       pack years of smoking to the likelihood that surgeries failed. Or that the
       high sugars could have played a role in numbness too.

(Pl.’s Brief 17-18.)

       Plaintiff’s hypothesis about potential causes of some of Plaintiff’s symptoms is of

little help, particularly where the ALJ’s decision reveals that he considered the

documented symptoms and alleged pain. The ALJ acknowledged Plaintiff’s allegations

of hand numbness and tingling but noted that the record indicated improvement

following cervical fusion and bilateral carpal tunnel syndrome release surgery. He also


                                              10
noted that examinations before and after those surgeries showed hand functioning in

retained grip strength and fine and gross manipulation and dexterity. The ALJ also noted

that Dr. Reecer’s February 2017 notes and the March 2017 consultative examination were

consistent in documenting this retained functioning. Nonetheless, the ALJ accepted some

limitation in Plaintiff’s use of her hands and included a limitation on bilateral fingering,

feeling, and handling in the RFC.

       The ALJ also considered evidence bearing on Plaintiff’s difficulties walking and

her lower back impairments. The ALJ noted that MRIs showed only slight progression

from 2011 to 2015, with no significant impingement on the thecal sac or nerve roots. The

March 2017 consultative examination also showed normal gait, no need for an assistive

device, and the ability to get up from a chair, with no reduced range of motion in the

cervical and lumbar areas. Records in May 2015 showed normal gait and station, no

muscle atrophy, and normal strength except in the right wrist. The ALJ further

considered that Dr. Reecer’s most recent notes and the March 2017 examination both

showed no acute distress, normal gait and station, and 4/5 muscle strength without

atrophy or edema.

       On the other hand, the ALJ acknowledged findings of a positive straight leg raise

on the right, weakened ankle on the right, sensation deficit in the right thigh and calf, and

decreased lumbar range of motion and tenderness. These findings, the ALJ reasoned,

were still consistent with sedentary exertion. The ALJ also included restrictions on

climbing ladders, ropes, or scaffolds and on crawling, kneeling, stooping, or bending.



                                             11
       In addition, the ALJ considered Plaintiff’s cervical complaints, with reported

symptoms of pain and tingling and occasional headaches on turning her head. After

Plaintiff underwent a cervical fusion, she reported improvement, with good arm strength

and steady gait. However, the ALJ restricted Plaintiff from having to change her field of

vision by using the neck more than occasionally.

       Having undertaken a critical review of the evidence, the Court does not find that

the ALJ failed to consider the aggregate impact of the Plaintiff’s impairments when

determining Plaintiff’s RFC.



3.     Daily Activities

       Plaintiff argues that the ALJ overemphasized her daily activities and failed to

acknowledge the limiting fashion in which they were performed. The Court does not find

any merit in this argument.

       The ALJ only mentioned Plaintiff’s daily activities in a single sentence, as part of

recounting her allegations and hearing testimony:

       The claimant reports living with her spouse, who works first shift, and their
       20-year old daughter and that on a typical day, she lets out the dog, makes
       coffee and something simple to eat, takes medication, checks blood sugar
       levels, does laundry and prepares food for the supper meal.

(R. 15.) Plaintiff does not point to any part of the ALJ’s decision where he equated these

daily activities with an ability to work full-time. Cf. Bjornson v. Astrue, 671 F.3d 640, 647

(7th Cir. 2012) (criticizing ALJ for critical differences between activities of daily living and

activities in full-time job when determining whether claimant was credible).


                                              12
                           CONCLUSION

For the reasons stated above, the Court AFFIRMS the Commissioner’s decision.

SO ORDERED on November 21, 2019.

                                        s/ Holly A. Brady
                                       JUDGE HOLLY A. BRADY
                                       UNITED STATES DISTRICT COURT




                                  13
